                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE


 MAXIMINO CONTRERAS,                                        )
                                                            )
                    Petitioner,                             )
                                                            )
 v.                                                         )   Nos. 3:19-CV-156
                                                            )        3:16-CR-100
 UNITED STATES OF AMERICA,                                  )
                                                            )
                    Respondent.                             )


                                     MEMORANDUM OPINION

           Before the Court is Maximino Contreras’ (“Petitioner’s”) pro se motion to vacate,

 set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal Docket

 (“Crim.”) Doc. 280].1 The United States has responded in opposition [Doc. 12]. Petitioner

 did not file a reply, and the time for doing so has passed. See Rule 5(d) of the Rules

 Governing Section 2255 Proceedings for the United States District Courts; see also [Doc.

 7]. Petitioner has also filed a motion to appoint counsel [Doc. 3] which is pending before

 this Court. For the reasons below, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 280] and

 his motion for counsel [Doc. 3] will be DENIED.

      I.         BACKGROUND

           In January 2017, Petitioner and co-defendant were charged in a three-count

 superseding indictment pertaining to conspiracy and distribution of 50 grams or more of



           1
               Document numbers not otherwise specified refer to the civil docket.


Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 1 of 14 PageID #: 47
 methamphetamine, a Schedule II controlled substance, and a money laundering conspiracy.

 [Crim. Doc. 101]. Petitioner was named in all three counts. [See id.].

        On June 27, 2017, Petitioner entered into an amended plea agreement with the

 government. [Crim. Doc. 198]. Petitioner agreed to plead guilty to one count of conspiracy

 to distribute and possess with intent to distribute 50 grams or more of methamphetamine,

 in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). [See id.] The plea agreement was

 signed by Petitioner and attorney Mike Whalen.

        In his plea agreement, Petitioner acknowledged that starting in at least March 2016

 through August 5, 2016, he was part of a methamphetamine conspiracy in the Eastern

 District of Tennessee and elsewhere. Petitioner acknowledged that he lived in Arizona and

 would ship methamphetamine to co-defendant. During the execution of a search warrant

 on August 5, 2016, in Morristown, TN, authorities recovered four pounds of actual

 methamphetamine, and approximately $22,000.00 in U.S. currency. Petitioner was the only

 person in the apartment at the time of the search and agreed to be held responsible for a

 base offense level 36. [Crim. Doc. 247, ¶¶ 17-18].

        The Court conducted a change of plea hearing on July 17, 2017. Although there is

 no transcript of that hearing in the record, the minutes from the hearing indicate that

 Petitioner was arraigned and specifically advised of his rights, that his motion to change

 plea to guilty was granted, that he waived the reading of the Indictment, that he pled guilty

 to Count 1 of the Superseding Indictment, that the Government moved to dismiss the

 remaining counts at sentencing, that Petitioner was referred for a Presentence Investigative



                                              2

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 2 of 14 PageID #: 48
 Report (“PSR”), and that he was to remain in custody until his sentencing hearing. [Crim.

 Doc. 197].

        The PSR calculated a total offense level of 35 and a criminal history category of III,

 resulting in a guideline range of 210 to 262 months. [Crim. Doc. 247, ¶ 56]. The PSR also

 noted that, but for Petitioner’s plea agreement dismissing Count 2, he would have been

 exposed to a two-level increase in his offense level, which would have subjected him to a

 guideline range of 262 to 327 months. [Id. at ¶ 57].

        The government filed a notice of no objections to the PSR. [Crim. Doc. 249]. The

 government also filed sentencing memorandum wherein it concurred that the correct

 advisory guideline calculation was 210 to 262 months’ imprisonment and reserved the right

 to offer argument and proof at the sentencing hearing as the Court permitted and as it

 deemed appropriate. [Crim Doc. 250].

        Petitioner, through counsel, filed a late notice of objections to the PSR, objecting to

 the enhancement for the special offense characteristic of maintaining a premises for

 manufacturing or distributing a controlled substance. [Crim. Doc. 257]. Petitioner, through

 counsel, filed a sentencing memorandum, requesting the Court strike the two-level

 enhancement for maintaining a drug premises and grant a downward variance for

 Petitioner’s cooperation. [Crim. Doc. 260].

        On April 30, 2018, after considering and overruling Petitioner’s late-filed objection

 to the PSR, the Court sentenced Petitioner to a total of 210 months’ imprisonment and then

 five years of supervised release. [Crim. Doc. 269]. Petitioner did not file a direct appeal,

 but on May 1, 2019, he filed this § 2255 motion.

                                               3

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 3 of 14 PageID #: 49
    II.      STANDARD OF REVIEW

          Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct his

 judgment of conviction and sentence if he claims that the sentence was imposed in violation

 of the Constitution or laws of the United States, that the court lacked jurisdiction to impose

 the sentence, or that the sentence is in excess of the maximum authorized by law or is

 otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

 obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

 constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

 (3) an error of fact or law so fundamental as to render the entire criminal proceeding

 invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

 States, 323 F.3d 445, 454 (6th Cir. 2003).

          A movant bears the burden of demonstrating an error of constitutional magnitude

 which had a substantial and injurious effect or influence on the criminal proceedings. See

 Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

 ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

 Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

 applies in habeas cases alleging constitutional error). To obtain collateral relief under

 § 2255, a movant must clear a significantly higher hurdle than would exist on direct appeal.

 United States v. Frady, 456 U.S. 152, 166 (1982).

          When a defendant files a § 2255 motion, he must set forth facts which entitle him

 to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

 F.2d 733, 735 (6th Cir. 1961). A movant must prove that he is entitled to relief by a

                                               4

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 4 of 14 PageID #: 50
 preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

 motion that merely states general conclusions of law, without substantiating the allegations

 with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

 United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

        Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

 transcripts, and records of prior proceedings and any material submitted under Rule 7 to

 determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

 Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

 must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

 United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

 F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

 allegations cannot be accepted as true because they are contradicted by the record,

 inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d

 at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

 FINDS no need for an evidentiary hearing in the instant case.

    III.   ANALYSIS

        As an initial matter, Petitioner seems to raise four claims in this § 2255 motion: 1)

 ineffective assistance of counsel for his first attorney, Joshua Hedrick, for requesting a

 continuance when he filed a motion to withdraw which affected Petitioner’s speedy trial

 rights; 2) ineffective assistance of counsel for his final attorney, Mike Whalen, for not

 appealing the sentence which was about the guidelines range minimum of 10 years or 168

 months as stated in the PSR, 3) that the Court erred in sentencing Petitioner above the

                                              5

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 5 of 14 PageID #: 51
 sentencing guideline range and that Petitioner retained his right to appeal a sentence above

 the minimum sentence in the PSR; and 4) prosecutorial misconduct for interfering with

 Petitioner’s right to a speedy trial. [Doc. 1; Crim. Doc. 280]. Petitioner has also filed a

 motion to appoint counsel [Doc. 3] which the Court will address first.

        A. Motion for Counsel [Doc. 3]

        Petitioner filed a motion for appointed counsel, requesting a court-appointed

 counsel stating that he is not able to afford counsel, he is ignorant of the laws, and is not

 fluent in English. [Doc. 3].

        There is no constitutional right to counsel in post-conviction proceedings. See

 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (observing that the “right to appointed

 counsel extends to the first appeal of right, and no further”); Foster v. United States, 345

 F.2d 675, 676 (6th Cir. 1965) (noting that the constitutional right to counsel does not extend

 to collateral proceedings). Even so, a district court has discretion, under 18 U.S.C. §

 3006A(a)(2), to appoint counsel when “the interests of justice so require.” See Childs v.

 Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987). In exercising discretion as to whether to

 appoint counsel, a court should consider several factors, including the nature of the case,

 whether the issues are legally or factually complex, and the litigant’s ability to present the

 claims for relief to the court. See Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993).

        As discussed in this memorandum opinion, Petitioner has adequately presented his

 claims to the Court without the benefit of counsel, and the Court has found the issues to be

 without merit. Petitioner has also failed to offer any material facts that would justify the

 appointment of counsel. Accordingly, his motion [Doc. 3] will be DENIED.

                                               6

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 6 of 14 PageID #: 52
        B. Ineffective Assistance of Counsel Claims (Claims 1 & 2)

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

 shall enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Const.

 amend. VI. A criminal defendant’s Sixth Amendment right to counsel necessarily implies

 the right to “reasonably effective assistance” of counsel. Strickland v. Washington, 466

 U.S. 668, 687 (1984). Under the Strickland standard for proving ineffective assistance of

 counsel, a movant must show: (1) that counsel’s performance was deficient; and (2) that

 the deficient performance prejudiced the defense. Id.

        To prove deficient performance, the movant must show “that counsel made errors

 so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

 the Sixth Amendment.” Id. The appropriate measure of attorney performance is

 “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

 claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

 that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

 The evaluation of the objective reasonableness of counsel’s performance must be made

 “from counsel’s perspective at the time of the alleged error and in light of all the

 circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

 477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

 wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

        The prejudice prong “requires showing that counsel’s errors were so serious as to

 deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

 movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

                                               7

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 7 of 14 PageID #: 53
 errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

 constitutionally ineffective only if a performance below professional standards caused the

 defendant to lose what he “otherwise would probably have won.” United States v. Morrow,

 977 F.2d 222, 229 (6th Cir. 1992).

               a. Claims against Attorney Hedrick

        Petitioner claims that Attorney Hedrick lied to him regarding the plea deal, forcing

 Petitioner to request new counsel and a continuance for new counsel to represent Petitioner

 effectively. [Doc. 1].

        Petitioner’s argument fails at Strickland’s second step. While it is undisputed that

 Attorney Hedrick “communicated an incorrect plea offer” and then “corrected his

 statement of the terms of the offer,” Petitioner has not shown that he was prejudiced by the

 misstatement. Petitioner has not alleged that he would not have pled guilty or proceeded to

 trial but for counsel’s mis-advice. Further, when deciding whether Petitioner was entitled

 to new counsel, the Court determined that Attorney Hedrick’s mistake “was corrected

 without prejudice to [Petitioner]…” [Crim. Doc. 82]. Petitioner thus cannot bear his burden

 of showing “a reasonable probability that, but for counsel’s unprofessional errors, the result

 of the proceeding would have been different.” Strickland, 466 U.S. at 694.

        Similarly, Petitioner agreed to continue the trial at the hearing on Attorney

 Hedrick’s motion to withdraw and knew that receiving a new attorney would result in a

 continuance. [Crim. Doc. 82]. Petitioner did not raise a speedy-trial violation claim at that

 time, nor did he raise one prior to entering his guilty plea. See Zedner v. United States, 547



                                               8

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 8 of 14 PageID #: 54
 U.S. 489, 502-03 (2006) (noting that defendants must raise speedy-trial claims before

 pleading guilty).

        Accordingly, Petitioner’s Claim 1 will be DENIED as Petitioner has not shown that

 he was prejudiced by any alleged ineffectiveness of counsel.

               b. Claims against Attorney Whalen

        Petitioner’s ineffective assistance claim against Attorney Whalen centers around a

 failure to file an appeal, notwithstanding the enforceable appeal-waiver in his plea

 agreement. As Petitioner has not provided specific facts to support his conclusory

 allegation, the Court can reject this contention as insufficient to sustain the

 motion. See Ushery v. United States, No. 20-5292, 2020 U.S. App. LEXIS 21840, at *3–4

 (6th Cir. July 14, 2020). Further, Petitioner has not shown that his counsel was ineffective

 in failing to file an appeal, as Petitioner has not alleged that he asked counsel to file an

 appeal or would have filed an appeal absent counsel’s mis-advice. Accordingly, Petitioner

 has not shown that counsel was ineffective, and his Claim 2 will be DENIED.

        C. Sentencing Error Claim (Claim 3)

        Petitioner claims that he received a sentence above his guideline range and above

 the mandatory minimum sentence applicable. He also contends that he retained the right to

 appeal such a sentence. [Doc. 1].

               a. Collateral Attack Waiver

        When a defendant knowingly, intelligently, and voluntarily waives the right to

 collaterally attack his sentence, he is precluded from bringing such claims. Davila v. United

 States, 258 F.3d 448, 451 (6th Cir. 2001) (citing to United States v. Fleming, 239 F.3d 761,

                                              9

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 9 of 14 PageID #: 55
  763 (6th Cir. 2001). A waiver in a plea agreement is generally considered knowing and

  voluntary if a defendant testified that his guilty plea was not coerced and that he reviewed

  and understood the agreement terms. Id. An exception to the general rule exists if the

  collateral attack concerns the validity of the waiver itself. In re Acosta, 480 F.3d 421, 422

  (6th Cir. 2007). However, in situations where the § 2255 motion does not articulate a basis

  for attacking the validity of the waiver, the Sixth Circuit and lower courts within the Circuit

  have upheld collateral attack waivers if the waivers were knowing and voluntary. Watson

  v. United States, 165 F.3d at 486, 489 (6th Cir. 1999); United States v. Eversole, No. 6:05-

  cr-34, 2010 WL 420067, at *2, n.3 (E.D. Ky. Feb. 1, 2010).

         In this case, Petitioner signed a Plea Agreement containing the following waiver

  provision: “[t]he defendant will not file any motions or pleadings pursuant to 28 U.S.C. §

  2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two

  exceptions: The defendant retains the right to file a §2255 motion as to (i) prosecutorial

  misconduct and (ii) ineffective assistance of counsel.” [Crim. Doc. 198, p. 5].

         Petitioner does not challenge the validity of the actual waiver, suggest that he did

  not understand the waiver, or claim that he did not sign it voluntarily. Accordingly, because

  Petitioner is not attacking the validity of the plea itself, and because he expressly waived

  the right to collaterally attack his conviction except for claims of ineffective assistance of

  counsel and prosecutorial misconduct, Claim 3 is barred by the knowing and voluntary

  waiver contained in the binding Plea Agreement. See Davila, 258 F.3d at 451. Accordingly,

  Petitioner’s Claim 3 will be DENIED as barred by his collateral attack waiver. However,

  as discussed below, this claim alternatively fails on the merits.

                                                10

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 10 of 14 PageID #: 56
                b. Merits

         Petitioner argues that the Court sentenced him above the guideline range as set forth

  in the PSR and above the applicable mandatory minimum sentence. The Government

  responds that this claim is procedurally defaulted, and Petitioner’s claim is meritless as

  Petitioner’s sentence did not exceed the guideline range in the PSR. [Doc. 12].

         As Petitioner failed to raise this claim on appeal, Petitioner is procedurally defaulted

  from bringing this claim. See Massaro v. United States, 538 U.S. 500, 504 (2003) (“[T]he

  general rule [is] that claims not raised on direct appeal may not be raised on collateral

  review unless the petitioner shows cause and prejudice.”) (citing United States v. Frady,

  456 U.S. 152, 167-168 (1982), and Bousley v. United States, 523 U.S. 614, 621–22 (1998)).

  However, Petitioner can overcome the default by showing cause and prejudice.

         Here, Petitioner has not attempted to show cause or prejudice for failing to raise this

  issue on appeal, nor has Petitioner attempted to show that he is actually innocent. Bousley,

  523 U.S. at 622-23. Further, Petitioner was sentenced within the applicable guidelines

  range as set forth in the PSR. Petitioner’s contention that his sentence should have been

  168 months is based on the premise that the Court sustained Petitioner’s objection to the

  enhancement in the PSR. However, after consideration, the Court overruled Petitioner’s

  objection and sentenced Petitioner at the bottom of the guideline range, which was 210

  months. As the Supreme Court has explained, “[s]olemn declarations in open court carry a

  strong presumption of verity. The subsequent presentation of conclusory allegations

  unsupported by specifics is subject to summary dismissal, as are contentions that in the

  face of the record are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

                                                11

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 11 of 14 PageID #: 57
  Petitioner’s unsupported allegations are directly contradicted by the record and are not

  credited. Thus, Petitioner’s Claim 3 also fails on the merits.

         D. Prosecutorial Misconduct Claim

         The Court first notes that this claim is procedurally defaulted as Petitioner did not

  raise this issue on appeal. See Massaro, 538 U.S. at 504 (“[T]he general rule [is] that claims

  not raised on direct appeal may not be raised on collateral review unless the petitioner

  shows cause and prejudice.”) (citing Frady, 456 U.S. at 167-168, and Bousley, 523 U.S. at

  621–22); Poulsen v. United States, 717 F. App'x 509, 517 (6th Cir. 2017) (affirming lower

  court's finding that prosecutorial misconduct claims had been procedurally defaulted when

  raised in a § 2255 motion); Goward v. United States, 569 F. App'x 408, 411 (6th Cir. 2014)

  (observing that claims based on prosecutorial misconduct that had not been raised on direct

  appeal were procedurally defaulted). However, as discussed above Petitioner can overcome

  the default by showing cause and prejudice or that he is actually innocent.

         Here, Petitioner has not attempted to show cause or prejudice as to why he failed to

  raise this issue on appeal, nor has he attempted to show actual innocence. Even if Petitioner

  could show cause, his claim would still fail on its merits. “To prevail on

  his prosecutorial misconduct claims, [Petitioner] must show that the prosecutor's conduct

  so infected the trial with unfairness as to make the resulting conviction a denial of due

  process.” Jones v. United States, No. 17-5404, 2017 WL 8791898 at *5 (6th Cir. Nov. 1,

  2017) (internal quotation marks and citations omitted). There is simply nothing in the

  record supporting Petitioner's claim of prosecutorial misconduct or any prejudice that

  resulted from any action by the United States.

                                               12

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 12 of 14 PageID #: 58
           Further, Petitioner has provided no factual support for this claim. Without some

  factual details to flesh out his claims of prosecutorial misconduct, the allegations are vague

  and conclusory and do not entitle Petitioner to relief. As this claim is conclusory and

  without factual support, the Court can reject this contention as insufficient to sustain the

  motion. See Ushery, No. 20-5292, at *3–4. Accordingly, Petitioner’s Claim 4 will be

  DENIED as procedurally defaulted.

     IV.      CONCLUSION

           For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 280] will be

  DENIED and DISMISSED, and Petitioner’s motion for counsel [Doc. 3] will be

  DENIED.

     V.       CERTIFICATE OF APPEALABILITY

           Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

  appealability should be granted. A certificate should issue if a petitioner has demonstrated

  a “substantial showing of a denial of a constitutional right.” Id. The district court must

  “engage in a reasoned assessment of each claim” to determine whether a certificate is

  warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

  considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

  U.S. 473 (2000). Id.

           A petitioner whose claims have been rejected on the merits satisfies the

  requirements of § 2253(c) by showing that jurists of reason would find the assessment of

  the claims debatable or wrong. Slack, 529 U.S. at 484. Having examined Petitioner’s claims

  under the Slack standard, the Court finds that reasonable jurists could not find that the

                                               13

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 13 of 14 PageID #: 59
  dismissal of those claims was debatable or wrong. Therefore, the Court will DENY

  issuance of a certificate of appealability.

         A separate judgment will enter.

             IT IS SO ORDERED.

                                                     ENTER:

                                                          s/ Leon Jordan
                                                     United States District Judge




                                                14

Case 3:19-cv-00156-RLJ-DCP Document 13 Filed 07/21/21 Page 14 of 14 PageID #: 60
